



COURT OF APPEAL FOR ONTARIO

CITATION: Van WynGaarden v. Thumper Massager Inc., 2018 ONCA
    194

DATE: 20180226

DOCKET: C64093

Juriansz, Rouleau and Miller JJ.A.

BETWEEN

Gerald Van WynGaarden

Plaintiff/Appellant

and

Thumper Massager Inc.

Defendant/Respondent

Kevin W. Fisher and Dara Hirbod, for the appellant

David S. Mills and Doug Letto, for the respondent

Heard: February 26, 2018

On appeal from the order/ of Justice M.D. Faieta of the Superior
    Court of Justice, dated June 27, 2017.

APPEAL BOOK ENDORSEMENT

[1]

This appeal is not within the monetary jurisdiction of this court. As a
    result, the appeal is transferred to the Divisional Court. Costs to the
    respondent fixed at $5,000 inclusive of taxes and disbursements.


